Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment which places this application in condition for allowance. During a conversation conducted on 03/05/2021, Gerald E. Worth requested an extension of time for 3 MONTH(S) and authorized the Director to charge Deposit Account No. 50-3081 the required fee of $ $1,480.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In claim 1, line 6:
	“a front face of the base portion,” has been changed to - - the base portion defines a front face, - -.
This application is in condition for allowance except for the presence of claims 14-21 directed to inventions non-elected without traverse.  Accordingly, claims 14-21 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach a liquid-cooled plasma cutting system contact member to connect a plasma torch lead to a liquid-cooled plasma cutting system with the contact member including a base portion having a central vertical axis, a front face, a set of ports and defining opposite regions and configured to be coupled to the plasma torch lead, at least one plasma processing gas supply port, an ohmic contact connector and coolant supply and return ports disposed along the central vertical axis and disposed at the opposite . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Noujaim and Currier teach other related contact members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/J C Jacyna/Primary Examiner, Art Unit 3754